Citation Nr: 1620937	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for compensation benefits pursuant to 38 U S C § 1151 for additional disability of the feet claimed to have resulted from VA surgeries in July and September 1991.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from June 1968 to June 1981 with additional unverified service in the Reserve from 1981 to 1989.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2013, the Veteran testified at a hearing at the Board's office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In January 2015, the Board remanded the case for further development.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A Board decision issued in April 2007 denied compensation benefits pursuant to 38 U S C § 1151 for additional disability of the feet claimed to have resulted from VA surgeries in July and September 1991; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the April 2007 Board decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to compensation benefits pursuant to 38 U S C § 1151 for additional disability of the feet claimed to have resulted from VA surgeries in July and September 1991.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter issued in July 2010, prior to the initial adjudication of the claim to reopen.  

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board notes that the Veteran was not provided a VA examination and no VA opinion was obtained in response to the claim to reopen but VA has no obligation to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

III.  Factual Background and Analysis

A claim of entitlement to compensation benefits pursuant to 38 U S C § 1151 for additional disability of the feet was denied in an April 2007 Board decision.  The claim was denied because the evidence did not show the Veteran had additional disability of the feet due to the VA-performed foot surgeries.  The Veteran was notified of this decision but did not appeal the decision or move for reconsideration.  

The medical evidence added to the record after the expiration of the appeal includes VA and SSA medical records and statements and testimony from the Veteran.  The medical records added to the record are cumulative of previously considered evidence, which already revealed treatment for the Veteran's feet.  The Veteran's statements and testimony include the histories that the feet worsened after the 1991 surgeries and that an SSA examiner noted that the "VA did a number on" him, causing his feet to be in "such bad condition."  The Veteran's statements that the condition worsened after the surgery, and as a result of the surgeries, are cumulative of the previously considered evidence.  The Veteran's statement pertaining to the SSA examiner is new.  However, the statement is not material.  Review of the SSA records reveals no such notation, and the SSA records do not suggest a determination by an SSA examiner that the Veteran had additional disability as a result of the VA-performed bunionectomies in 1991.  As such, the Board finds the Veteran's history is inherently incredible and is not evidence based on which the claim can be reopened.  

In sum, the evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for compensation benefits pursuant to 38 U S C § 1151 for additional disability of the feet claimed to have resulted from VA surgeries in July and September 1991 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


